Citation Nr: 0714339	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to an initial compensable evaluation for 
hepatitis B with elevated liver enzymes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 until June 
1977 and from August 1980 until January 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal initially included a claim for an increased 
compensable evaluation for kidney stones.  However, in a 
September 2006 statement, the veteran withdrew this claim and 
as such the claim is not presently before the Board.

The veteran submitted additional evidence in September 2006, 
namely excerpts from his VA medical treatment records. The 
veteran also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required. 38 C.F.R. § 20.1304.  However, because the 
case is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board in September 
2006.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, VA's duty to assist 
has not been satisfied as there are treatment records which 
have not yet been obtained.  In September 2006, the veteran 
submitted additional evidence directly to the Board, 
consisting of excerpts from VA outpatient treatment records.  
The complete VA medical records are not associated with the 
claims file.  VA's duty to assist includes obtaining relevant 
federal records, including VA medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 
611 (1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  

Concerning the veteran's claim for service connection for 
high cholesterol, although an elevated cholesterol level 
represents a laboratory finding and is not a disability for 
VA purposes; in the present case, the veteran has a medical 
opinion relating the high cholesterol to another condition.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Specifically, 
the October 2005 VA examination concluded with a finding that 
the abnormal liver enzyme levers were most likely due to 
fatty infiltration of the liver as a result of the high 
cholesterol.  Further clarification of the disability 
associated with the elevated liver enzyme levels is needed as 
the elevated liver enzymes also represents a laboratory 
finding and in and of itself is not a disability for VA 
purposes.  Id.  Furthermore, given the diagnosis of hepatitis 
B, further clarification of any liver disease would be needed 
to attribute what components of any diagnosed liver disease 
are related to the high cholesterol as opposed to the 
hepatitis B.  

As such, the medical evidence of record is insufficient for 
the Board to render a decision and further investigation by 
medical professionals is required to clarify the 
manifestations of the high cholesterol and elevated liver 
enzyme levels, as the Board is prohibited from substituting 
its own unsubstantiated medical opinions. See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for prostatitis, 
high cholesterol and hepatitis B.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The RO/AMC should specifically request 
medical records from the North Texas VA 
Medical Center and associate these records 
with the claims file.

2.  The veteran should be afforded a 
clarifying VA examination by an 
appropriately qualified physician (if 
possible, the same physician who conducted 
the October 2005 examination) to determine 
the nature and extent of severity of the 
veteran's liver enzyme condition and any 
other liver disorders that may be present.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly those concerning the 
hypercholesterolemia and elevated liver 
enzyme levels and following this review 
and the examination render an opinion as 
to the following: 
		
a) The examiner should clarify the 
diagnosis, if any, related to the 
elevated liver enzyme levels.  If the 
elevated liver enzyme level does not 
represent a disability for VA purposes, 
the examiner must clearly state this.

b) If there is a currently diagnosed 
disability, the examiner is requested 
to express an opinion as to 
relationship between the current 
disability and the hepatitis B and the 
relationship between the current 
disability and the high cholesterol.  
If possible, the examiner is requested 
to differentiate the complaints and 
clinical findings attributable to the 
veteran's service- connected hepatitis 
B and those which are attributable to 
high cholesterol.

c)  If there is a currently diagnosed 
disability, the examiner should also 
express an opinion as to whether the 
currently diagnosed conditions are 
chronic in nature and whether the 
conditions are causally or 
etiologically related to any incident 
of the veteran's active service.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






